Appeal by the employer and insurance carrier from an award of disability under the Workmen’s Compensation Law. The claimant was injured while soliciting advertising which was to be published in the employer’s newspaper. Claimant had entered into a contract with the employer which granted to him the privilege to solicit advertising for a special business page to be published in the Gazette. He was to receive a percentage of the receipts from the advertising which is sold by him. The contract was dated August 29, 1935, and provided that the page would be inserted starting January, 1936, and that all contracts for advertising on this page were subject to the acceptance and OK of the Gazette. The newspaper had no control over the claimant as to the manner in which or time when he should do the soliciting. He was not carried on the payroll. On his part, claimant did not assume any specific duties. Award reversed and claim dismissed, with costs against the State Industrial Board, on the ground that the contract did not establish the relationship of master and servant between the parties. Hill, P. J., Rhodes, MeNamee, Crapser and Bliss, JJ., concur.